DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A wall framing member (Page 11 of the Specifications explicitly states the wall framing member is not shown)
A dimple, as in claim 6 (The Specifications filed 10/15/2019 on page 13 cites the protrusions 36 may be in the form of a dimple, while page 16 cites the projection 40 may be in the form of a dimple; both a protrusion and a projection, are the antithesis of a dimple, which by default is not shown)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered per MPEP 608.04(a) (emphasis added).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2-4 all recite limitations pertaining to a “channel formation”; however, after a review of the Specifications filed 10/15/2019, while the Examiner was able to locate subject matter of a channel formation located in the narrative, “Disclosure of invention” section, the Examiner was unable to locate any numerically identifiable element with the name “channel formation” in the Specifications; However, the Examiner was able locate multiple numerically identified elements of a “channel” that have numbers 7, 8, 29, 31, & 65, leading the Examiner to be unclear as to which “channel” the Applicant is referring to when invoking the element named the “channel formation”. For examination purposes, channel formation will be interpreted as any formation that can be interpreted as a channel. 
	
	Claim 4 recites the limitation of “wherein the or each channel formation…” which is unclear as the Applicant has not yet positively recited a plurality of channel formations to be able to use the word “each” in regards to the channel formation to indicate more than one channel formation, within claims 4 or the claim on which it depends from in claim 2. To obviate the issue, the Examiner would suggest either 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dimple” in claim 6 is used by the claim to mean “a projection” as outlined in the Specifications filed 10/15/2019 on page 16 when the Applicant identified a projection 40 to be in the form of a dimple, while the accepted meaning is “Any slight surface depression or indentation resembling the preceding, as a dip in the surface of land or a ripple on the water”, according to the Oxford English Dictionary, to which a surface depression or indentation, or dip in surface of land, is the exact opposite to what the Applicant identifies as a projection 40. The term is indefinite because the specification does not clearly redefine the term. To obviate the issue the Examiner would suggest the Applicant change the “dimple”, to be the “projection”. For examination purposes the dimple will be interpreted as a projection.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: covering means in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 10-11, 13-16, 18-19, & 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vernier et al (US 6,386,970), hereinafter referred to as Vernier.

Regarding claim 1, Vernier (US 6,386,970) shows a flow component (see Annotated Figure 1) for a ventilation or air conditioning system comprising an inlet formation (see Annotated Figure 1) provided with an inlet aperture (see Annotated Figure 1) which is fluidly connected to an outlet (135, Fig. 30), the flow component comprising a first abutment portion (see Annotated Figure 1) configured to abut, in use, a wall framing member (361, Fig. 30) and a second abutment portion (300, Fig. 30) configured to abut, in use, a ceiling framing member (341, Fig. 30).  


    PNG
    media_image1.png
    704
    900
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Vernier shows comprising a channel formation (see Annotated Figure 1 – the channel formation is the structure that outlines and defines a recess) on at least one side of the inlet Annotated Figure 2), the channel formation adapted to receive a side wall of a second flow component (see Annotated Figure 2), in use.  


    PNG
    media_image2.png
    568
    647
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 4, Vernier shows wherein the or each channel formation comprises at least one recess (see Annotated Figure 2) adapted to engage a projecting portion (see Annotated Figure 2) provided to the side wall of the second flow component (see Annotated Figure 2) to thereby prevent disengagement of the side wall from the channel (Fig. 30 – the projecting portion being engaged in the recess prevents disengagement of the side wall of the second flow component from the channel).  

Regarding claim 10, Vernier shows the flow component configured as a diffuser (Fig. 30).  

Regarding claim 11, Vernier shows wherein the first abutment portion comprises a first abutment portion surface and the inlet formation is offset from a plane of the first abutment portion surface (see Annotated Figure 1 – X1).  

Regarding claim 13, Vernier shows wherein the second abutment portion comprises a second abutment portion surface (see Annotated Figure 1), wherein the plane of the first abutment portion surface is substantially orthogonal to a plane of the second abutment portion surface (see Annotated Figure 1).  

Regarding claim 14, Vernier shows wherein the flow component comprises a wall lining engagement formation (see Annotated Figure 1) for engaging a wall lining element (see Annotated Figure 1) in use.  

Regarding claim 15, Vernier shows wherein the wall lining engagement formation comprises a first capping portion (see Annotated Figure 1) which extends substantially orthogonally from the first abutment portion (see Annotated Figure 1) and a first trim portion (see Annotated Figure 1) which extends from a distal end of the first capping portion, substantially orthogonally to the first capping portion (see Annotated Figure 1).  

Regarding claim 16, Vernier shows comprising a ceiling lining engagement formation (see Annotated Figure 1) for engaging a ceiling lining element (351, Fig. 30) in use, wherein the ceiling lining engagement formation comprises a second capping portion (see Annotated Figure 1) which extends substantially orthogonally from the second abutment portion (see Annotated Figure 1) and a second trim portion (see Annotated Figure 1) which extends{2033379;} 3from a distal end of the second capping portion, substantially orthogonally to the second capping portion (see Annotated Figure 1).  

Regarding claim 18, Vernier shows wherein the outlet (135, Fig. 30) is defined in part by the ceiling lining engagement formation and the wall lining engagement formation (see Annotated Figure 1 – 

Regarding claim 19, Vernier shows comprising a body which defines the first abutment portion, the second abutment portion, the inlet formation and a flow path from the inlet aperture to the outlet (see Annotated Figures 1 & 2 – the body of the flow component comprises of the first and second abutment portions, the inlet formation, and a flow path from the inlet aperture to the outlet).  

Regarding claim 20, Vernier shows the body of the flow component (Fig. 30).
Regarding claim 20, and the limitation the body is an extrusion (The Specifications filed 10/15/2019, on page 14, Lines 26-27 states that “the diffuser may be manufactured by extrusion of a body..”), MPEP 2113.I. states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”. In light of the structure of Vernier, the limitation of claim 20 of the body is an extrusion has been given no patentable weight.

Regarding claim 25, Vernier shows comprising at least one moveable airflow directing means (200/220, Fig. 30) adapted to control a direction of a flow of air from the outlet, in use (Fig. 30).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3, 7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vernier et al (US 6,386,970), hereinafter referred to as Vernier, in view of Clark (US 5,194,042).

Regarding claim 3, Vernier shows elements of the claimed invention as stated above in claim 2 including the or each channel formation.
However, Vernier lacks showing wherein the or each channel formation is provided with a sealing member which extends along an entire length of the channel formation.  
Clark (US 5,194,042), an air diffuser, is in the same field of endeavor as Vernier, which is an air diffuser.
Clark teaches wherein the or each channel formation (12, Fig. 1) is provided with a sealing member (60, Fig. 5) which extends along an entire length of the channel formation (Col. 3, Lines 22-28 – the sealing member 60, provided within the channel formation 12, extends along an entire length of the channel formation, which can be seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Clark to provide wherein the or each channel formation is provided with a sealing member which extends along an entire length of the channel formation, which would provide an slot air diffuser having a vane that controls the direction of the flow and quantity of air while reducing rattle due to vane vibration (Col. 1, Lines 47-50). 

Regarding claim 7, the combination of Vernier & Clark shows elements of the claimed invention as stated above in claim 3 including the sealing member having a shaped cross section (see Annotated Figure 3).
Regarding claim 7 and the limitation the sealing member has a substantially circular cross-section, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the sealing member having a substantially circular cross-section instead of the sealing member having a shaped cross section, because applicant has not disclosed that 

Regarding claim 9, Vernier shows elements of the claimed invention as stated above in claim 3 except wherein the sealing member is a substantially U-shaped resilient sealing member.  
Clark teaches wherein the sealing member (60, Fig. 5) is a substantially U-shaped resilient sealing member (Col. 3, Lines 25-27, see Annotated Figure 3 – the sealing member is a non-metal resilient material, in a shape in which the Examiner interprets as substantially U-shaped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Clark to provide wherein the sealing member is a substantially U-shaped resilient sealing member, which would provide an slot air diffuser having a vane that controls the direction of the flow and quantity of air while reducing rattle due to vane vibration (Col. 1, Lines 47-50). 


    PNG
    media_image3.png
    217
    459
    media_image3.png
    Greyscale

Annotated Figure 3

Claims 5-6, & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vernier et al (US 6,386,970), hereinafter referred to as Vernier, in view of Wagner (DE102012018640).

Regarding claim 5, Vernier shows elements of the claimed invention as stated above in claim 4 including the at least one recess.
However, Vernier lacks showing wherein the at least one recess comprises a groove.  
Wagner (DE102012018640), an air diffuser, is in the same field of endeavor as Vernier which is an air diffuser.
Wagner teaches wherein the at least one recess (45, Fig. 4/8) comprises a groove (46, Fig. 4/8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Wagner to provide wherein the at least one recess comprises a groove, which would provide a diffuser designed as a slot outlet, that is uncomplicated and constructed from only a few parts that are simple and inexpensive to assemble (¶0004, Lines 48-49).

Regarding claim 6, Vernier shows elements of the claimed invention as stated above in claim 5 including the second flow component and sidewall thereof.
However, Vernier lacks showing wherein the groove is adapted to receive a dimple provided on the side wall of the second flow component.  
Wagner teaches wherein the groove (46, Fig. 4/8) is adapted to receive a dimple (25, Fig. 8) provided on the side wall of the second flow component (13, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Wagner to provide wherein the groove is adapted to receive a dimple provided on the side wall of the second flow component, which would provide a diffuser designed as a slot outlet, that is uncomplicated and constructed from only a few parts that are simple and inexpensive to assemble (¶0004, Lines 48-49).

Regarding claim 22, Vernier shows elements of the claimed invention as stated above in claim 19 including an intel aperture, at least one outlet, and wherein the outlet is fluidly connected to the inlet aperture.

Wagner teaches comprising a plurality of inlet apertures (30, Fig. 10) and at least one outlet (43, Fig. 8), wherein each outlet is fluidly connected to at least one of the plurality of inlet apertures (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Wagner to provide a plurality of inlet apertures and at least one outlet, wherein each outlet is fluidly connected to at least one of the plurality of inlet apertures, which would provide a diffuser designed as a slot outlet, that is uncomplicated and constructed from only a few parts that are simple and inexpensive to assemble (¶0004, Lines 48-49).

Regarding claim 23, Vernier shows elements of the claimed invention as stated above in claim 22 including the inlet aperture connected to the body.
However, Vernier lacks showing each inlet aperture is covered by a respective covering means, wherein each covering means is connected to the body by a respective frangible linking portion.  
Wagner teaches wherein each inlet aperture (30, Fig. 10) is covered by a respective covering means (4/10, ¶0044/¶0058 – the Specifications filed 10/15/2019 states on Page 15, Lines 7-9 “The linking portions 33 are relatively weak or frangible so that selected cover means 32 can be removed by the installer by bending to allow air flow through the corresponding aperture”, leading the Examiner to understand that the covering means are required to be removed by an installer so the apparatus can be used as intended, which is to allow air to flow through the corresponding aperture, according to the Applicants own words. Wagner teaches in ¶0058, Lines 599-600 that the inlet apertures have to be produced by milling or punching, therefore the material of the linking portion 4 that is milled or punched out, is the covering means, that accordingly is provided in the same sense as the instant application, that being, the covering means are meant to be removed from the apparatus to be functionally used as intended; to allow air to flow through the corresponding aperture), wherein each covering means is connected to the body (1, Fig. 1) by a respective frangible linking portion (4, Fig. 7, ¶0058, Lines 599-600 – The Oxford English Dictionary defines Frangible.a.: “Capable of being broken, breakable”. The linking portion 4 is frangible, by definition, by being capable of being breakable, which is required when milling or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vernier to incorporate the teachings of Wagner to provide wherein each inlet aperture is covered by a respective covering means, wherein each covering means is connected to the body by a respective frangible linking portion, which would provide a diffuser designed as a slot outlet, that is uncomplicated and constructed from only a few parts that are simple and inexpensive to assemble (¶0004, Lines 48-49).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762